NO. 07-03-0223-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                         PANEL D

                                    AUGUST 12, 2003

                          ______________________________

                    ED CAIN, HARDIN COUNTY SHERIFF AND
             DAVID A. SHEFFIELD, COUNTY ATTORNEY, APPELLANTS

                                             V.

                               KEVIN WILSON, APPELLEE

                        _________________________________

              FROM THE 356TH DISTRICT COURT OF HARDIN COUNTY;

                   NO. 42,906; HONORABLE BRITT PLUNK, JUDGE

                          _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       Ed Cain and David Sheffield, appellants, appeal the trial court’s order denying their

plea to its jurisdiction. We must dismiss the appeal.


       Appellants’ brief was due June 30, 2003. By letter dated July 9, 2003, we notified

appellants that the due date for the brief had passed, and that we had received neither

their brief nor a motion for extension of time to file it. Citing Tex. R. App. Proc. 38.8, the
letter also notified appellants that the appeal would be subject to dismissal unless a

response reasonably explaining their failure to file a brief, together with a showing that the

appellee has not been significantly injured by the failure, was submitted by July 22, 2003.

Appellants have not filed such a response, nor have they since submitted a brief or a

motion for extension of time.


       Accordingly, having given all parties more than the required ten days’ notice, we

dismiss the appeal. TEX . R. APP . PROC . 38.8(a)(1); 42.3(b).




                                                  James T. Campbell
                                                     Justice




                                              2